Citation Nr: 1013674	
Decision Date: 04/09/10    Archive Date: 04/29/10

DOCKET NO.  08-06 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a bilateral eye 
condition.


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's fiancée


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from September 1983 to July 
1986, and from March 2005 to June 2006, with additional 
service in the U.S. Army Reserve.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas.

This issue was previously before the Board in October 2009, 
at which point the case was remanded for further development.  
As the agency of original jurisdiction (AOJ) substantially 
complied with the remand instructions, no further remand is 
required as to such development.  See Dyment v. West, 13 Vet. 
App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 
1377 (2002).  Moreover, as the Board's decision herein 
constitutes a complete grant of the benefit sought on appeal, 
no further development is necessary.  For the same reason, 
the Veteran will not be prejudiced by consideration of his 
statements and description of further VA treatment in a March 
2010 statement.  See 38 C.F.R. §§ 20.800, 20.1304(c) (2009).  


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, his 
preexisting conditions affecting both eyes were permanently 
increased beyond their natural progression as a result of 
incidents during his second period of active duty service.


CONCLUSION OF LAW

A preexisting bilateral eye condition was aggravated as a 
result of active duty service.  38 U.S.C.A. §§ 1101, 1110-
1113, 1131, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.303, 3.304(b), 3.306 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the decision 
herein to grant service connection for a bilateral eye 
condition constitutes a full grant of the benefit sought on 
appeal.  As such, no further action is necessary to comply 
with the Veterans Claims Assistance Act of 2000 and 
implementing regulations.

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
For a disease diagnosed after discharge, service connection 
may be granted when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 
3.303(d).  

A veteran is considered to have been in sound condition upon 
entry into service, except as to defects, infirmities, or 
disorders noted on the entrance examination, or where clear 
and unmistakable (obvious or manifest) evidence demonstrates 
that an injury or disease existed prior thereto and was not 
aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 
3.304(b).  A preexisting injury or disease will be considered 
to have been aggravated by active service where there is an 
increase in disability during service, unless there is a 
specific finding that such increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153; 38 
C.F.R. 3.306(a).  Clear and unmistakable (obvious and 
manifest) evidence is required to rebut the presumption of 
aggravation.  38 C.F.R. 3.306(b).  

When no preexisting condition is noted upon entry into 
service, the veteran is presumed to have been sound upon 
entry.  The burden then shifts to VA to rebut the presumption 
of soundness by clear and unmistakable evidence that the 
veteran's condition was both preexisting and not aggravated 
by service.  If VA fails to rebut the presumption of 
soundness, the veteran's claim is treated as one for service 
connection.  On the other hand, if a preexisting condition is 
noted upon entry into service, the veteran can only bring a 
claim for aggravation of that condition, not for service 
connection for the condition itself.  In such case, the 
veteran has the burden to show aggravation through evidence 
of symptomatic manifestations of such condition during 
service.  If the presumption of aggravation arises, the 
burden shifts to VA to establish a lack of aggravation.  
Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 
Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, all reasonable doubt will be resolved in favor of 
the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

In this case, the Veteran served on active duty from September 
1983 to July 1986 and from March 2005 to June 2006, with 
service in Afghanistan from May 2005 to May 2006.  The Veteran 
acknowledges that he had a scleral buckle in his right eye 
prior to his second period of service.  However, he asserts 
that any preexisting condition in either eye was aggravated 
during service due to constant exposure to airborne dust and 
debris with inadequate eye protection in Afghanistan.  The 
Veteran further asserts that he may have suffered a retinal 
detachment in the left eye during service, possibly from 
hitting his head on the ground after being blown off his feet 
by nearby explosions or hitting his head on the truck due to 
bouncing and road conditions.

In support of his claim, the Veteran states that he had very 
few eye problems prior to his deployment and that, since that 
time, his eyes have been red and swollen, with pus or 
drainage and blurred vision on a nearly constant basis.  He 
states that he now has to wash his eyes out several times a 
day to be able to see to drive or read, and he has to use a 
magnifying glass to read.  The Veteran reports that 
prescription eye drops for dry eye do not help, but anti-
inflammatory drops help a little.  See March 2008 statement 
with substantive appeal; December 2008 statement; February 
2009 hearing transcript.  Similarly, the Veteran's fiancée 
testified that his eyes get red and matted up since he 
returned from Afghanistan, especially when he wakes up in the 
morning, and he has to "dig the stuff out of his eyes" with 
tweezers.  See id.

With regard to the existence of a preexisting bilateral eye 
condition, upon entry into his second period of active duty 
service in March 2005, it was noted that the Veteran would 
need an extra pair of prescription glasses.  However, no 
other eye problems were recorded, and no eye referral was 
indicated.  See pre-deployment examination report.  Although 
not noted on this examination report, VA and service 
treatment records clearly reflect that the Veteran had a 
preexisting scleral buckle in the right eye, with some 
resulting decrease in vision requiring corrective lenses, as 
well as chronic blepharitis affecting at least the left eye.  

Specifically, the Veteran's VA and service treatment records 
clearly document that he was diagnosed with acute retinal 
necrosis in the 1990s, which led to retinal detachment, and 
he underwent several laser treatments but ultimately had to 
have a scleral buckle inserted.  See, e.g., service treatment 
records dated in May 1993, March 1998, and March 2003; VA 
treatment records dated in July 2003 and January 2004.  In 
addition, a January 2004 VA treatment record notes that there 
was extensive scarring in the right eye, and the intraocular 
lens of the right eye was decentered up, and the Veteran was 
diagnosed with pseudophakia in the right eye.  An August 2007 
VA treatment record further notes that he had a cataract 
removed from the intraocular lens of the right eye after the 
scleral buckle procedure.  Treatment records also clearly 
indicate that the Veteran had some decreased vision in his 
right eye since the prior surgery.  In particular, he 
reported wearing corrective lenses at a March 2003 service 
examination.  In addition, he reported to his VA provider in 
July 2003 that he sustained some loss of vision at the time 
of his previous retinal detachment over ten years earlier.  
However, he stated that he noticed no further decrease in his 
baseline vision at that time.  

Additionally, VA treatment records clearly reflect that the 
Veteran was diagnosed with a chronic condition affecting the 
left eye prior to his second period of active duty.  
Specifically, in January 2004, he complained of sleep 
collection in the corner of both eyes, and examination 
revealed erythema and some crusting at the lid margins of the 
lower left eyelid.  The Veteran was noted to use artificial 
tears and antihistamines in both eyes as needed.  He was 
diagnosed with chronic blepharitis and a normal fundus exam 
in the left eye, and he was advised to monitor his ocular 
health and return to the clinic in one year, or as needed for 
lid problems.  The Board notes that blepharitis is defined as 
inflammation of the eyelids.  See Dorland's Illustrated Med. 
Dictionary 228 (31st ed. 2007).

As such, the evidence of record clearly and unmistakably 
establishes a preexisting condition affecting both eyes prior 
to the Veteran's entry into his second period of active duty 
service in March 2005.  However, resolving all reasonable 
doubt in the Veteran's favor, it also appears that such 
conditions were aggravated as a result of active duty 
service.  In particular, to the extent that the Veteran's 
preexisting conditions were not noted in his examination upon 
entry into active duty, the evidence does not clearly and 
unmistakably show that such conditions were not permanently 
worsened beyond their normal progression during such service.

In this regard, although the Veteran's service treatment 
records do not document treatment for any eye problems while 
in Afghanistan, he has reported that some of his service 
treatment records were lost.  See March 2008 substantive 
appeal.  He states that his eyes were red, itchy, and 
infected all the time while deployed, and after awhile he 
just got used to it and would clean his eyes out.  He states 
that they were so swollen and blood shot at one point that he 
could hardly see.  The Veteran reports that he was treated 
several times for eye problems while deployed, and he was 
repeatedly given eye drops and told to wash his eyes out 
several times a day because there was no eye doctor at the 
local clinic.  He further reports that the military doctor 
told him that he had eye strain due to very little sleep and 
some dust scratching the eyes, which would clear up in a few 
days, and that he should not worry about the "floaters" he 
was having in his eyes.  See September 2007 notice of 
disagreement; March 2008 substantive appeal; February 2009 
hearing transcript.  

The Board notes that the Veteran's service personnel records 
indicate that he received imminent danger pay, which he has 
asserted is for being near rockets, bombs, etc., and that he 
performed multiple convoy operations in a combat environment.  
See DD Form 214, NCO Evaluation Report.  However, the Veteran 
reported in his post-deployment examination that he did not 
engage in direct combat.  As such, the Veteran does not meet 
the criteria to trigger the relaxed evidentiary restrictions 
concerning in-service occurrence of an injury or disease for 
combat veterans.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).  Nevertheless, the Veteran is competent to report 
the observable symptoms of his claimed disability, such as 
red, swollen, and itchy eyes, as well as receipt of medical 
treatment for such symptoms, and what his providers told him 
about the condition.  See Layno v. Brown, 6 Vet. App. 465, 
469-71 (1994); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 
(Fed. Cir. 2007).  Further, the absence of contemporaneous 
treatment records, in and of itself, does not render the 
Veteran's lay evidence not credible.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  

Additionally, the Board finds the statements of the Veteran 
and his fiancée as to his increased symptoms after 
deployment, including nearly constant red and swollen eyes, 
drainage in the morning and throughout the day, and nearly 
constant blurred vision, to be credible, as they are 
consistent with the other evidence of record.  Specifically, 
the Veteran reported to his VA eye providers in July 2003 and 
January 2004 that he had not had an eye examination for many 
years, which suggests that his eyes were not bothering him 
greatly at that point.  Further, he reported no blurred 
vision in September 2003.  Although the Veteran reported that 
his vision was getting "blurrier" in January 2004, it was 
noted that his glasses prescription was about five years old.  
In addition, although the Veteran complained of some drainage 
during sleep at that time, and there was some objective 
redness and crusting of the lower left eyelid, he did not 
report constant symptoms such as itchiness or swelling.  
Significantly, there were no general eye problems, such as 
blurred vision or irritation, noted in the Veteran's March 
2005 pre-deployment examination.  Further, he reported 
experiencing diminished vision and red eyes with tearing 
during service at his May 2006 post-deployment examination.  
Moreover, the Veteran reported being exposed to very dense 
dust, sand, etc. in the air and requested an eye examination 
immediately after discharge from active duty in June 2006.  
In August 2007, he complained to his VA provider of mattering 
(pus) in both eyes.  Similar to his in-service provider, the 
Veteran states that his VA eye doctor told him in August 2007 
that the pounding, limited sleep for prolonged periods of 
time, and dust could take a toll on his eyes.  He continued 
to complain of yellow mucus in the morning and irritation 
throughout the day in May 2008.  

At an August 2006 VA eye examination, the Veteran complained 
of irritated eyes since approximately May 2005.  At another 
VA eye examination which appears to have been conducted in 
November 2009, the Veteran reported having no eyewear for 
storms, as well as poor distant and near vision, and red 
eyes.  The left upper eye lid was noted to be slightly 
thickened, with some drainage.  The Veteran was again 
diagnosed with chronic blepharitis, as well as a scleral 
buckle in the right eye, at both VA examinations.  The 2006 
VA examiner further diagnosed the Veteran with pseudophakia 
of the right eye.  The 2009 VA examiner further diagnosed the 
Veteran with post-operative cataract surgery of the right eye 
and a decentered intraocular lens of the right eye, which he 
noted had been present since 2004.  

The August 2006 examiner did not render an opinion as to the 
cause of the Veteran's current eye conditions, and the claims 
file was not available for review.  The Board notes that the 
2009 examiner reviewed the claims file and opined that the 
Veteran's chronic blepharitis "could have been made worse, 
temporarily, by the air conditions" during service.  This 
examiner further indicated that the Veteran's vision "may be 
worse" due to increased fibrosis of the capsular remnants, 
referring to the decentered intraocular lens in the right 
eye.  However, such opinions do not appear to consider the 
Veteran's complaints of continued increased symptoms since 
separation from service, which the Board finds credible, as 
discussed above.  Further, the examiner's statements do not 
constitute clear and unmistakable evidence that the current 
state of the Veteran's eyes is due to the natural progression 
of his preexisting conditions.  As such, the Board places 
little probative value in the 2009 VA examiner's opinion as 
to the etiology of the Veteran's claimed conditions.  

The Board notes that the Veteran also claims that his VA 
providers have told him that he may have sustained a detached 
retina in the left eye while deployed to Afghanistan, and 
that the lens in his right eye is "turned wrong" and needs 
to be replaced.  He further states that his providers have 
told him that such conditions may be due to a hard hit or 
explosion.  See, e.g., February 2009 hearing transcript; 
March 2010 statement.  However, a detached retina is a 
condition of such nature that the Veteran is not competent to 
testify as to its diagnosis, as such question requires 
specialized experience, training, or knowledge.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992); Jones v. West, 
12 Vet. App. 460, 465 (1999).  The competent evidence 
currently of record does not establish such diagnoses or that 
any such conditions were incurred or aggravated during 
service.  

However, resolving all reasonable doubt in the Veteran's 
favor, the Board finds that the evidence of record is 
sufficient to warrant service connection for a bilateral eye 
condition to the extent that he seeks service connection for 
aggravation of his preexisting bilateral eye conditions, 
including symptoms of near constant blurred vision, drainage, 
redness, and itchiness of both eyes.  The Veteran would not 
be served by delaying his case any further for development of 
specific evidence as to the possible additional conditions 
affecting the left eye or right eye as stated above.


ORDER

Service connection for a bilateral eye condition is granted.



____________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


